Citation Nr: 0723981	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  03-17 486	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.  After the decision was entered, the 
case was transferred to the jurisdiction of the RO in St. 
Louis, Missouri.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in April 2007.  


FINDING OF FACT

The veteran does not have PTSD attributable to military 
service.


CONCLUSION OF LAW

The veteran does not have PTSD that is the result of disease 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f), 4.125(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran served on active duty from January 1965 to 
October 1968.  Service personnel records associated with the 
claims file reflect that the veteran served in the Republic 
of Vietnam from December 1966 to December 1967.  The 
personnel records and the veteran's DD 214 reflect that the 
veteran received the Small Arms Expert Marksmanship Ribbon, 
National Defense Service Medal, the Vietnam Service Medal, 
Republic of Vietnam Campaign Medal, the Air Force Good 
Conduct Medal, and the Air Force Commendation Medal.  The 
veteran's military occupation specialty (MOS) was noted to be 
a stock control clerk and a bench stock unit record expeditor 
during his service in Vietnam.  

The veteran's service medical records are negative for any 
indication of any psychiatric evaluation or treatment.  The 
veteran's August 1968 separation physical examination is 
negative for any psychiatric finding.  The veteran did not 
report any psychiatric symptoms on his report of medical 
history that was prepared in conjunction with his separation 
examination.  

The veteran was afforded a VA examination in December 2001.  
He was diagnosed with PTSD by history.  

Associated with the claims file are treatment reports from a 
Vet Center dated from November 2000 to April 2001.  The 
records document treatment for anger management, drug 
recovery, self-esteem, childhood trauma, and PTSD related to 
combat trauma.  

Associated with the claims file are VA outpatient treatment 
reports dated from June 2000 to June 2003.  The veteran was 
admitted for one week in August 2000 with complaints of 
depression and anxiety.  The veteran reported that his mother 
had bipolar disorder but he said she never received a formal 
diagnosis.  The veteran was diagnosed with bipolar disorder, 
a history of PTSD, and alcohol and marijuana dependence.  
Other treatment reports document assessments of PTSD, mood 
disorder, bipolar disorder, personality disorder, 
r[ule]/o[ut] histrionic versus borderline dysfunction, r/o 
psychosexual dysfunction, alcohol abuse in remission, and 
major depression.  

The veteran testified at a Travel Board hearing in April 
2007.  He testified that he served in Vietnam for one year 
and ran the bench stock supply shop while in Vietnam.  He 
said he entered Vietnam through Tan Son Nhut Air Base.  He 
said there was some enemy action there when he arrived.  He 
said he was not engaged in defending the base but he heard 
gunshots and loud explosions.  He said he hid underneath a 
mattress.  He said the enemy threw satchel mines at airplanes 
and bunkers.  He said he did not know if anyone was injured 
or killed in the attack.  He said he was stationed at Phan 
Rang Air Base while in Vietnam.  He said it was a new air 
base when he arrived and he testified that during the time he 
was at that air base the base was never attacked.  He said he 
lived in an eight-man tent on a hill with pallets for floors.  
He said the shower and drain water pooled under the pallets 
and they were always filled with salamanders, frogs, cobras, 
and other snakes.  He said he only did one day of guard duty 
while he was at the air base and he reported that he was 
never issued a weapon.  He said he was constantly worried 
about his safety.  He said there was a rocket attack thirty-
five miles away in Cam Rahn Bay.  He reported fear of being 
bitten by snakes but he denied ever getting bitten.  He said 
other troops would come in with guns and raid the supply 
room.  He said they did not shoot at him.  He said he was 
threatened by a soldier from Puerto Rico.  The veteran 
reported that he put the other soldier in the hospital.  He 
said he was treated poorly during basic training.  He said he 
had a fight with a superior officer while in basic training.  
He also reported that he rescued a dog while in Vietnam and 
when a new captain came he was forced to shoot the dog.  He 
said no satchel mines were brought to Tan Son Nhut.  The 
veteran said he wondered why he was never issued a weapon.  
The veteran denied any psychiatric history prior to his 
military service.  He said he sought treatment for 
psychiatric problems in 2000, about thirty years after 
service.  He said he had a lot of jobs after he separated 
from service.  He said the longest job he had was for five or 
six years.  He also reported that he received Social Security 
benefits for heart problems and rheumatoid arthritis.  He 
testified that he was married for twenty-two years and that 
his wife had passed away.  He said his family life was 
unstable after he left service and he said he only has two 
friends.  The veteran's representative noted that the veteran 
had a variety of psychiatric diagnoses.  The veteran 
testified that he used drugs and alcohol to cope with life in 
Vietnam.  He denied treatment for PTSD at any private 
doctors.  He reported that he sleeps only five hours per 
night and has anxiety.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2006).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court) lay observation 
is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
disability to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Establishing service connection for PTSD requires that there 
be medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a) (2006); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f) 
(2006).  

In this case the veteran's service medical records do not 
document combat service.  The veteran has not specifically 
identified a stressor capable of being verified.  He 
testified that he had a variety of stressors related to his 
service in Vietnam.  He said he was not engaged in defending 
the base at Tan Son Nhut but he said he heard gunshots and 
loud explosions when he initially arrived in Vietnam.  He 
said he did not know if anyone was injured or killed in the 
attack.  He said he was stationed at Phan Rang Air Base while 
in Vietnam.  He testified that during the time he was at that 
air base the base was never attacked.  He could not recall 
the name of the soldier who attacked him at knife point and 
he did not provide specific information regarding the claimed 
robbery of the supply room by other troops at gunpoint.  He 
also reported having to kill a dog, and he said he got in a 
fight with a superior officer in basic training.  

A salient point to be made is that the veteran does not have 
a diagnosis of PTSD specifically linked to any of the claimed 
stressors.  The veteran testified that he did not seek 
psychiatric treatment until 2000, more than thirty years 
after he separated from service.  VA outpatient treatment 
reports reflect a diagnosis of PTSD and PTSD by history but 
the diagnosis was not linked to any stressor and does not 
appear to have been based on psychological testing.  The 
treatment reports from the Vet Center denote that the veteran 
had PTSD related to combat.  However, the veteran testified 
that he was never issued a weapon and never engaged in 
defending either of the bases where he was stationed.  The 
veteran testified that he never sought treatment from a 
private physician for his claimed PTSD.  Absent a diagnosis 
of PTSD related to a verified stressor, service connection 
must be denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for PTSD.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002 and 
Supp. 2007); 38 C.F.R. § 3.102 (2006).  The preponderance of 
the evidence is against the claim.

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002 and Supp. 2007); 38 C.F.R. § 3.159(b) (2006).  
There is no outstanding information or evidence needed to 
substantiate a claim in this case.  He has provided the 
necessary information to complete his application for service 
connection.  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002 & Supp. 2007).  In addition, 
38 C.F.R. § 3.159(b), details the procedures by which VA will 
carry out its duty to assist by way of providing notice.

The veteran submitted a claim of service connection for PTSD 
in July 2000, approximately three months prior to the 
enactment of the VCAA.  The RO issued a rating decision in 
September 2002 that denied service connection for PTSD.  
Thus, the unfavorable decision occurred before any VCAA 
notice in this case.  

The RO issued a Statement of the Case (SOC) in May 2003.  The 
veteran was informed that service connection for PTSD 
requires medical evidence of a diagnosis of PTSD; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  He was advised 
that in PTSD claims based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the 
stressor.

The RO wrote to the veteran in June 2003 and advised him to 
submit medical evidence showing a diagnosis of PTSD.  The 
veteran was informed of what VA would do to assist him in 
developing his claim.  He was advised as to what evidence was 
required to substantiate his claim for service connection.  
The veteran was informed of what he was responsible for in 
supporting his claim.  The veteran was also advised to submit 
any evidence that he had.  Additionally, the veteran was told 
of the criteria used to award disability ratings and the 
criteria for assigning an effective date in a March 2006 
letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  

The RO continued to deny the veteran's claim.  He was issued 
a supplemental statement of the case (SSOC) in August 2003.  
He was provided notice as to why the evidence of record 
failed to establish entitlement to service connection.  

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  He has been 
provided with notice of what VA would do in developing his 
claim and what he needed to do.  The veteran was asked to 
submit evidence that he had in support of his claim.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  (Although the 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or the appellant's response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.)

The duty to assist  claimants under the VCAA is codified 
under 38 U.S.C.A. § 5103A (West 2002) and established by 
regulation at 38 C.F.R. § 3.159(c)-(e).  This section of the 
VCAA and regulation sets forth several duties for the 
Secretary in those cases where there is outstanding evidence 
to be obtained and reviewed in association with a claim for 
benefits.  However, in this case there is no outstanding 
evidence to be obtained, either by VA or the veteran.  

Private and VA treatment records were obtained and associated 
with the claims file.  The RO obtained the veteran's service 
medical records and personnel records.  The veteran reported 
that his Social Security disability benefits were based on 
heart problems and rheumatoid arthritis and are not related 
to his claim for PTSD.

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records, private treatment reports, 
and VA treatment reports.  The veteran has not alleged that 
there is any outstanding evidence that would support his 
contention that service connection for PTSD should be 
granted.  As for whether further action should have been 
undertaken by way of obtaining an additional medical opinion 
on the question of whether the veteran has a current 
diagnosis of PTSD related to a verified stressor, the Board 
notes that such development is to be considered necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  1) competent evidence of diagnosed disability 
or symptoms of disability, 2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and 3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4) (2006).  In this case, the veteran has been 
treated for what has been described as PTSD, among other 
psychiatric diagnoses.  However, none of the veteran's 
stressors have been verified and there is no indication, 
except by way of unsupported allegation, that he has PTSD 
that may be associated with military service.  Consequently, 
given the standard of the new regulation, the Board finds 
that VA did not have a duty to assist that was unmet.


ORDER

Entitlement to service connection for PTSD is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


